NOT FOR PUBLICATION                               FILED
                     UNITED STATES COURT OF APPEALS                              JAN 14 2021
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

IRMA GERONIMO-CARRILLO,                           No.   19-71108

                 Petitioner,                      Agency Nos.      A208-205-565
                                                                   A208-205-566
    v.

JEFFREY A. ROSEN, Acting Attorney                 MEMORANDUM *       0F




General,

                 Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               Submitted January 12, 2021**
                                                          1F




                                 San Francisco, California

Before: WALLACE and M. SMITH, Circuit Judges, and RESTANI,*** Judge.        2F




         Irma Geronimo-Carrillo1 (Geronimo), an indigenous Guatemalan woman,
                                  3F




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         ***
             The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
1
 While Petitioner’s asylum application, the Immigration Judge (IJ) proceedings
and the Petition for Review in front of this court all refer to the spelling of
petitions for review of the BIA’s denial of her request for asylum. She asks us to

remand the question of whether her asserted particular social group, indigenous

Guatemalan women, is cognizable. We deny the petition for review in part and

dismiss in part.2
                4F




      We have jurisdiction under 8 U.S.C. § 1252. We review the BIA’s decision

that an applicant has not established eligibility for asylum for substantial evidence.

Madrigal v. Holder, 716 F.3d 499, 503 (9th Cir. 2013). We conclude that

substantial evidence supports the BIA’s denial of asylum. Geronimo failed to

demonstrate the requisite nexus between the harm she suffered and a statutorily

protected ground as required by 8 U.S.C. § 1158(b)(1)(B)(i).

      We also decline to remand Geronimo’s petition for consideration of her

asserted particular social group. The BIA and the IJ assumed, without deciding,

that the group was cognizable and concluded the record was insufficient to

demonstrate Geronimo was eligible for asylum. Neither this court nor the BIA is



Petitioner’s last name as “Jeronimo,” the Board of Immigration Appeals’ (BIA),
and therefore the clerk of this court, referred to her as “Geronimo.” The Petitioner
did not file a motion to correct the caption; therefore, we use the spelling recorded
by the BIA, but note the discrepancy here for the sake of clarity.
2
 The government moved the court to take judicial notice of the April 9, 2019,
decision by the IJ. Resp’t. Mot. for Judicial Notice, ECF No. 20 (Jan. 31, 2020).
Granting the motion is unnecessary and therefore, it is denied. The decision
appears in the papers submitted to this court. See Pet. for Review, ECF No. 1 (May
8, 2019).

                                          2
required to decide an issue that is not dispositive to the outcome of a case. INS v.

Bagamasbad, 429 U.S. 24, 25–26 (1976).

      We lack jurisdiction to hear Geronimo’s United Nations Convention Against

Torture claim. She did not raise it before the BIA following the IJ’s April 9, 2019,

decision, and she mentions it only in a passing comment without argument in her

opening brief. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (holding

that a petitioner must raise an issue before the proper administrative forum if they

wish to preserve the issue for appeal).

      DENIED in part and DISMISSED in part.




                                          3